                                                    IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE WESTERN DISTRICT OF VIRGINIA
                                                            LYNCHBURG DIVISION


                   CRYSTAL V. L. RIVERS,                                )
                                                                        )
                                      Plaintiff,                        )
                                                                        )
                   v.                                                   )        Case No. 6:18-cv-00061
                                                                        )
                   UNITED STATES OF AMERICA, et al.,                    )
                                                                        )
                                      Defendants.                       )

                                                  BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                        OF DEFENDANT MARK LOFTIS

                                                         PRELIMINARY STATEMENT

                            In adding attorney Mark Loftis (“Mr. Loftis”) as a defendant in this action, the plaintiff,

                   Crystal V. L. Rivers (“Rivers”), has continued her campaign of adding every lawyer who has

                   represented an individual or entity that has taken any action that she believes has somehow

                   “wronged” her.1

                            Rivers’ has no valid or viable claim against Mr. Loftis. Although she labels the Count

                   against Mr. Loftis as a claim for “fraudulent conveyance,” Rivers has no claim under Virginia’s

                   fraudulent conveyance statute (Virginia Code § 55-80), because that statute does not permit

                   recovery of money damages (which is the relief Rivers’ seeks in this action) and, in any event,

                   there is no allegation that Mr. Loftis ever took title to any real property. Rivers likewise has no




                   1
WOODS ROGERS PLC
                     Rivers’ “cut-and-paste” approach to adding defendants is exemplified by the fact that she has incorrectly alleged
ATTORNEYS AT LAW   that Mr. Loftis works from “offices located at 1 Cedar Hill Ct., Bedford VA 24523.” (Second Amended Complaint,
                   ¶ 49.) This is, in fact, the office address of defendant Steve Grant, an attorney who has represented Shana Beck
                   Lester in numerous matters adverse to Rivers, and who is identified in the preceding paragraph of Rivers’ pleading.
                   Mr. Loftis is a Principal in the Roanoke Office of Woods Rogers PLC located at 10 South Jefferson Street, Suite
                   1400, Roanoke, Virginia, 24011, and serves as head of the firm’s Litigation Section.


                   {2632083-1, 900000-00960-01}
                   valid fraud claim against Mr. Loftis because there is no allegation that Mr. Loftis made any false

                   representation to Rivers and upon which Rivers relied to her detriment.

                            Rivers has also failed to allege any facts that would support a claim for fraud. Rather,

                   once stripped of the conclusory allegations and buzzwords, Rivers’ Second Amended Complaint

                   alleges nothing more than that Mr. Loftis provided truthful and accurate information to a

                   potential purchaser of property showing that prior claims brought by Rivers had been dismissed,

                   and that he did so to further the efforts of his clients (defendant Ralph Beck and his companies)

                   to convey those properties. Because neither the “Option Agreement” that Rivers (erroneously)

                   claims to have rights under, nor the lis pendens that she filed, precludes the transfer of property,

                   Mr. Loftis cannot have any liability to Rivers, on any theory, for providing accurate and truthful

                   information so that a prospective purchaser can make its own judgment about whether to proceed

                   with the purchase of the property.

                                                     ARGUMENT & AUTHORITIES

                            I.        THE SECOND AMENDED COMPLAINT FAILS TO STATE ANY
                                      VIABLE CLAIM AGAINST MR. LOFTIS.

                            Rivers’ Second Amended Complaint fails to state any viable claim against Mr. Loftis.

                   Her effort to spin the routine sale of property into some “fraud” or “conspiracy” claim is

                   fundamentally flawed, both because the parties and representatives involved in that conveyance

                   of property owed no tort duties to Rivers, and because Rivers’ bases her claim on the mistaken

                   belief and assertion that her claims, demands and lis pendens filings somehow create a “lien”

                   that precludes transfer of properties. Rivers also fails to allege facts (as opposed to mere

                   buzzwords and conclusions) to support any claim of “fraud” against Mr. Loftis, and in fact the
WOODS ROGERS PLC
ATTORNEYS AT LAW
                   allegations establish nothing more than that Mr. Loftis provided truthful information to the




                   {2632083-1, 900000-00960-01}                      2
                   potential buyer regarding the dismissal of Rivers’ prior claims – an act for which there can be no

                   liability.

                                      1.          Even if Rivers’ “Option Agreement” were Valid (Which it is Not),
                                                  Any Violation Is Nothing More Than a Breach of Contract.

                            The crux of Rivers’ claims is that she has some legally enforceable right under an

                   “Option to Purchase and First Right of Refusal Agreement” (the “Option Agreement”) which she

                   executed with defendant Shana Lester on April 17, 2007. Rivers repeatedly alleges that the

                   property had not been “released” from the Option Agreement (and/or from her lis pendens

                   filings) and therefore, purportedly, could not be conveyed to anyone but her.2

                            Virginia law has rejected the “more or less inevitable efforts of lawyers to turn every

                   breach of contract into a tort.” Kamlar Corp. v. Haley, 224 Va. 699, 706 (1983) (quoting W.

                   Prosser, HANDBOOK OF THE LAW OF TORTS § 92 (4th Ed. 1971), p. 614). Rivers does not identify

                   any right that was violated other than the rights she (erroneously) claims to have under the

                   “Option Agreement,” nor does she identify any common law duty that Mr. Loftis could have

                   possibly owed to her.3 Any claim that real property was conveyed in violation of the “Option

                   Agreement” states nothing more than a claim of breach of contract, and cannot constitute

                   “fraud.” Dunn Const. Co. v. Cloney, 278 Va. 260, 268 (2009) (“Dunn’s false representation that

                   he had made adequate repairs thus related to a duty that arose under the contract. The fact that

                   the representation was made in order to obtain payment from Cloney does not take the fraud

                   outside of the contract relationship, because the payment obtained was also due under the




WOODS ROGERS PLC
ATTORNEYS AT LAW
                   2
                    E.g., Second Amended Complaint, ¶¶ 295, 297, 298, 303, 309, 324, 342, 343, 349, 350, 351, 363- 78.
                   3
                    Rivers confirms this in Paragraph 316 of the Second Amended Complaint, in which she alleges that defendants
                   Beck, B-Boys LLC (which she incorrectly refers to a “BBoyz LLC”) and Lester “refuse to perform on the contract
                   with Rivers.”


                   {2632083-1, 900000-00960-01}                           3
                   original terms of the contract.”). This is true regardless of the motives underlying the breach.

                   Kamlar Corp., 224 Va.at 707.

                                      2.          Rivers’ Lis Pendens Does Not Preclude the Conveyance of the Real
                                                  Property and Cannot Give Rise to Any “Fraud” Claim.

                            To the extent Rivers’ claims are based on the fact that properties have been transferred in

                   the face of the lis pendens that she filed, her claims fare no better. A memorandum of lis pendens

                   does not preclude transfer of the affected property, but rather serves only to provide constructive

                   notice to any prospective purchaser of the property that the purchaser takes the property subject

                   to a potential valid judgment. Wells Fargo Funding v. Gold, 432 B.R. 216, 221–22 (Bankr. E.D.

                   Va. 2009). As the Supreme Court of Virginia has explained, “A lis pendens is not a seizure. It is

                   restrictive only and but serves to warn others that rights which they may acquire will be subject

                   to any valid judgment entered.” Bray v. Landergren, 161 Va. 699, 713 (Va. 1934). Moreover,

                   Rivers’ lis pendens is invalid on its face. Virginia Code § 8.01-268(B) expressly provides that

                   “No memorandum of lis pendens shall be filed unless the action on which the lis pendens is

                   based seeks to establish an interest by the filing party in the real property described in the

                   memorandum.” (Emphasis added.) Rivers, however, seeks money damages. “The statute is not

                   applicable. . . to an action to recover a personal judgment against the defendant.” Preston’s Drive

                   Inn Restaurant, Inc. v. Convery, 207 Va. 1013, 1016 (1967).

                                      3.          Rivers Fails to Allege Facts to Support Any Claim of Fraudulent
                                                  Conveyance.

                            The only claim against Mr. Loftis appears to be Count Twelve, which is labeled as

                   “Fraudulent Conveyance.” It is not clear whether Rivers is in fact alleging a fraudulent

WOODS ROGERS PLC   conveyance in violation of Virginia Code § 55-80, or whether she is in fact attempting to state a
ATTORNEYS AT LAW




                   {2632083-1, 900000-00960-01}                          4
                   claim for common law fraud. In either event, Rivers has failed to allege sufficient facts to

                   support any claim of fraud.

                            “[O]nly a complaint that states a plausible claim for relief survives a motion to dismiss.”

                   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). And in determining whether a plaintiff has stated a

                   plausible claim for relief “requires the reviewing court to draw on its judicial experience and

                   common sense.” Id. To state a valid cause of action “requires more than labels and conclusions,

                   and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

                   Twombly, 550 U.S. 544, 555 (2007).

                            A pro se plaintiff such as Rivers is entitled to “the benefit of a liberally construed

                   complaint,” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985), that “must be

                   held to less stringent standards than formal pleadings drafted by lawyers,” Erickson v. Pardus,

                   551 U.S. 89, 94 (2007). However, she is still required to adhere to basic procedural rules and

                   pleading standards. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (“[A] pro se plaintiff

                   requires no special legal training to recount the facts surrounding his alleged injury, and he must

                   provide such facts if the court is to determine whether he makes out a claim on which relief can

                   be granted.”).4

                                      A.          Rivers Has Failed to State a Claim Under Virginia Code § 55-80.

                            To the extent Rivers is attempting to state a claim under Virginia’s fraudulent

                   conveyance statute, her claim fails. As the Supreme Court of Virginia has explained:

                                              Code § 55-80, however, does not impose liability upon the
                                      participants of a fraudulent conveyance. The statute merely
                                      “renders void every conveyance or transfer made ‘with intent to
                                      delay, hinder or defraud creditors . . . of or from what they are or
WOODS ROGERS PLC                      may be lawfully entitled.’” Cheatle v. Rudd’s Swimming Pool
ATTORNEYS AT LAW
                                      Supply Co., 234 Va. 207, 212, 360 S.E.2d 828, 830, 4 Va. Law

                   4
                    The Court has already twice admonished Rivers that “even though she is pro se, she is bound by all applicable
                   rules in pursuing this case, including Federal Rule of Civil Procedure 11.” (Dkt. No. 15 at 10.)


                   {2632083-1, 900000-00960-01}                            5
                                      Rep. 805 (1987) (quoting Code § 55-80). This remedy returns the
                                      fraudulently conveyed assets to the transferor, but, as a general
                                      rule, it does not authorize “a court to award an in personam
                                      judgment when [the transaction] is set aside.” Mills v. Miller
                                      Harness Co., 229 Va. 155, 158, 326 S.E.2d 665, 667 (1985).

                   La Bella Dona Skin Care, Inc. v. Belle Femme Enters., LLC, 294 Va. 243, 256 (2017). Here,

                   Rivers seeks money damages; she make no request to set aside the alleged fraudulent

                   conveyance[s] and, in any event, she does not allege that Mr. Loftis took title to any real property

                   so she cannot seek to set aside any alleged fraudulent conveyance as to him. Even aside from all

                   of the other deficiencies in her pleading (which are detailed below), Rivers cannot possibly be

                   entitled to any relief under Virginia Code § 55-80.

                                      B.          Rivers Fails to Plead Facts to Support Any Claim of Actual Fraud.

                            Under Virginia law, “The elements of actual fraud are: (1) a false representation, (2) of a

                   material fact, (3) made intentionally and knowingly, (4) with intent to mislead, (5) reliance by

                   the party misled, and (6) resulting damage to the party misled.” Winn v. Aleda Const. Co., 227

                   Va. 304, 308 (1984).

                                                  1.    Rivers Fails to Identify Any Allegedly False Statement that She
                                                        Herself Relied On.

                            Any claim by Rivers against Mr. Loftis for alleged fraud fails for the simple reason that

                   Rivers nowhere alleges that Mr. Loftis made any allegedly false statement that she relied upon to

                   her detriment. Chief Judge Urbanski recently pointed to this exact failure in denying a plaintiff

                   leave to file an amended complaint adding a claim of fraud. Examining the proposed amended

                   complaint in that case, Judge Urbanski noted that:

                                             Kinnett identifies a series of allegedly false statements that
WOODS ROGERS PLC                      Sotera employees made to OFCCP during the investigation of his
ATTORNEYS AT LAW
                                      discrimination charge but did not identify any false statements that
                                      he himself relied upon to his detriment. See ECF No. 31-2, at 14-




                   {2632083-1, 900000-00960-01}                          6
                                      15. Thus his first proposed amendment fails to state a claim of
                                      actual fraud.

                   Kinnett v. Key W + Sotera Def. Sols., No. 5:18-CV-110, 2019 WL 4018347, at *8 (W.D. Va.

                   Aug. 26, 2019).

                             The same is true here. Rivers has no fraud claim against Mr. Loftis, because she fails to

                   identify any allegedly false representation which he made to Rivers, and that Rivers then relied

                   upon to her detriment.

                                                  2.   Rivers Fails to Allege Fraud with Particularity as Required by
                                                       Rule 9(b).

                             “In alleging fraud or mistake, a party must state with particularity the circumstances

                   constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a person’s mind

                   may be alleged generally.” Fed.R.Civ.P. 9(b). To satisfy this particularity standard, Rivers must

                   state with particularity “the time, place, and contents of the false representations, as well as the

                   identity of the person making the misrepresentation and what he obtained thereby.” In re Mut.

                   Funds Inv. Litig., 566 F.3d 111, 120 (4th Cir.2009) (quoting Harrison v. Westinghouse Savannah

                   River Co., 176 F.3d 776, 784 (4th Cir.1999)), rev’d sub nom. on other grounds, Janus Capital

                   Grp., Inc. v. First Derivative Traders, 564 U.S. 135 (2011).

                             Rivers’ Second Amended Complaint wholly fails to state any actual facts to support the

                   claim of fraud. She merely alleges, in conclusory fashion, that Mr. Loftis (and others)

                   “knowingly and intentionally mislead real estate agents, closing agents, buyers, and insurance

                   agents that the Option and First Right of Refusal…wasn’t valid”5; that Mr. Loftis supposedly

                   “provided incorrect release information” and “orchestrated the sale of the property intentionally

WOODS ROGERS PLC   going around the cloud on the property”6; and that Mr. Loftis supposedly “sent a release” to the
ATTORNEYS AT LAW




                   5
                       Second Amended Complaint, ¶ 314.
                   6
                       Second Amended Complaint, ¶ 378.


                   {2632083-1, 900000-00960-01}                        7
                   attorney for a purchaser.7 She also includes a mangled and contradictory allegation that Mr.

                   Loftis (and others) “intentionally, for the sole purpose of getting paid and allowing Beck, Lester,

                   and S&R to fraudulently convey the property and make a large profit from the use of Rivers

                   contract and sales of the property.”8 These conclusory allegations fail to identify “the time, place,

                   and contents” of the supposed false representations or how they were supposedly accomplished.

                            Ironically, the one set of actual facts that Rivers’ pleads as to Mr. Loftis flatly contradicts

                   any claim of fraud. Rivers alleges that. “Loftis admitted in an email that he provided Patel with

                   prior litigation cases that had been dismissed between Beck and [Rivers’] former company,

                   CVLR Inc … and cases that had been dismissed.”9 Nowhere is it alleged that any of the

                   information Mr. Loftis actually provided was false or incorrect. So Rivers appears to be alleging

                   that Mr. Loftis somehow committed a fraud by providing accurate, truthful information. Any

                   such claim fails to state a viable cause of action under Virginia law. E.g., Norris v. Mitchell, 255

                   Va. 235, 240 (1998) (“The purchasers recognize that one of the essential elements of their cause

                   of action for fraud is ‘a false representation.’”).10

                            Rivers’ Complaint also fails the Twombly/Iqbal plausibility test. This is particularly true

                   given that Virginia law requires justifiable reliance on any alleged false representation. Sweely

                   Holdings, LLC v. Suntrust Bank, 296 Va. 367, 382-83 (2018). Rivers’ nowhere alleges that Mr.

                   Loftis ever represented that he represented Rivers, and the allegations in fact make clear that Mr.



                   7
                     Second Amended Complaint, ¶ 381.
                   8
                     Second Amended Complaint, ¶ 393.
                   9
                     Second Amended Complaint, ¶ 450.
                   10
                      Rivers, likewise, cannot claim any fraudulent omission. Even though she alleges that Mr. Loftis purportedly
WOODS ROGERS PLC
                   “failed to provide [the prospective purchaser] with the Federal litigation” (Second Amended Complaint, ¶ 381), she
ATTORNEYS AT LAW   filed a lis pendens referring to the Federal litigation and the Federal litigation is a matter of public record equally
                   available to the prospective purchaser. Thus, any claim of fraud by omission necessarily fails. E.g., Horner v. Ahern,
                   207 Va. 860, 863-64 (1967) (no viable fraud claim where “the means of knowledge are at hand and equally available
                   to both parties”).



                   {2632083-1, 900000-00960-01}                              8
                   Loftis at all times represented defendant Ralph Beck and his companies as the sellers of real

                   property. Thus, there is no plausible means by which Mr. Loftis could have “released” Rivers’ lis

                   pendens, nor it is plausible that any alleged purchaser could have justifiably relied on any such

                   alleged “release.” “Absent such reasonable or ‘justifiable reliance,’ no fraud is established.”

                   Murayama 1997 Tr. v. NISC Holdings, LLC, 284 Va. 234, 246 (2012) (citation omitted).

                            At bottom, Rivers’ is upset that Mr. Loftis has represented and advised defendant Ralph

                   Beck and his companies regarding the sale of property which she (erroneously) believes is in

                   violation of the Option Agreement and/or Rivers’ lis pendens. Rivers has no viable fraud claim

                   based on Mr. Loftis’ representation of his clients and his delivery of truthful information to

                   potential purchaser of the clients’ property.

                                      C.          Mr. Loftis Can Have No Liability For Advising His Clients Regarding
                                                  the Sale of Property, Even if Rivers Claims That Property is Subject
                                                  to the Option Agreement.

                            As noted above, the only actual facts alleged by Rivers show that Mr. Loftis did nothing

                   more than provide truthful information to the prospective purchaser about the dismissal of

                   Rivers’ prior cases and claims, so that the prospective purchaser could make its own

                   determination about whether to proceed.

                            The RESTATEMENT (THIRD) OF THE LAW GOVERNING LAWYERS states, in § 57(c), that:

                                      A lawyer who advises or assists a client to make or break a
                                      contract, to enter or dissolve a legal relationship, or to enter or not
                                      enter a contractual relation, is not liable to a nonclient for
                                      interference with contract or with prospective contractual relations
                                      or with a legal relationship, if the lawyer acts to advance the
                                      client’s objectives without using wrongful means.

                   The Comments to this Section make clear that, “[A]a lawyer may ordinarily, without civil
WOODS ROGERS PLC
ATTORNEYS AT LAW   liability, advise a client not to enter a contract or to breach an existing contract” and that the

                   lawyer “may also assist such a breach, for example by sending a letter stating the client’s



                   {2632083-1, 900000-00960-01}                          9
                   intention not to perform, or by negotiating and drafting a contract, with someone else that is

                   inconsistent with the client’s other contractual obligations.” RESTATEMENT (THIRD) OF THE LAW

                   GOVERNING LAWYERS § 57, cmt. g. Rivers’ allegations that Mr. Loftis acted to receive legal fees

                   from his clients does not change this result. “So long as the lawyer acts or advises with the

                   purpose of promoting the client’s welfare, it is immaterial that the lawyer hopes that the action

                   will increase the lawyer’s fees or reputation as a lawyer or takes satisfaction in the consequences

                   to a nonclient.” Id.

                            At bottom, Rivers’ is seeking to sue Mr. Loftis for providing accurate and truthful

                   information that assisted Mr. Loftis’ client in conveying property that Rivers (wrongly) claims

                   should have been conveyed to her. Even if Rivers’ allegations are true, that amounts to nothing

                   more than breach of contract – not fraud – and Mr. Loftis can have no liability to Rivers for

                   acting as the seller’s attorney.

                                                             CONCLUSION

                            For all the foregoing reasons, Rivers’ claims against Mr. Loftis should be dismissed with

                   prejudice.

                                                                 Respectfully submitted,

                                                                 MARK LOFTIS


                                                                 By: /s/ - Erin B. Ashwell
                                                                                 Of Counsel

                   Erin B. Ashwell, Esq. (VSB No. 79538)
                   eashwell@woodsrogers.com
                   WOODS ROGERS PLC
                   Wells Fargo Tower, Suite 1400
WOODS ROGERS PLC   10 South Jefferson Street
ATTORNEYS AT LAW   P.O. Box 14125
                   Roanoke, Virginia 24038-4125
                   Telephone: (540) 983-7600/ Facsimile: (540) 983-7711
                          Counsel for Defendant Mark Loftis


                   {2632083-1, 900000-00960-01}                     10
                                                    CERTIFICATE OF SERVICE

                            I certify that on September 24, 2019 a copy of the foregoing was served on counsel of

                   record via the CM/ECF system and that on September 25, 2019, a copy was served via United

                   States mail on Crystal Rivers at P.O. Box 1182, Forest, VA 24551.

                                                                        /s/ - Erin B. Ashwell




WOODS ROGERS PLC
ATTORNEYS AT LAW




                   {2632083-1, 900000-00960-01}                    11
